United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, 402ND
MAINTENANCE WING, ROBINS AIR FORCE
BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-843
Issued: September 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 28, 2008 appellant filed a timely appeal from a December 3, 2007 decision of
the Office of Workers’ Compensation Programs regarding an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of $95,692.87 of compensation for the period May 23, 2006 to September 29,
2007; (2) whether the Office properly determined that appellant was at fault in creating the
overpayment and therefore it was not subject to waiver.
FACTUAL HISTORY
The Office accepted that on or before October 11, 2005 appellant, then a 62-year-old
industrial production manager, sustained a bilateral high frequency sensorineural hearing loss

due to hazardous noise exposure at work.1 He continued working at the employing
establishment through his retirement on January 2, 2007.
In an April 17, 2006 letter, the Office advised appellant that the medical evidence
demonstrated that he had a four percent bilateral hearing loss. It instructed appellant to claim a
schedule award and obtain his pay rate for March 27, 2006, the date of his maximum medical
improvement. Appellant claimed a schedule award on April 24, 2006, noting that he was
married. On April 27, 2006 he authorized the electronic direct deposit of compensation into his
bank account.
In a September 21, 2006 telephone memorandum, the Office noted that appellant called
as he was receiving electronic payments. It advised him that these were schedule award
payments. However, the Office had not yet issued a schedule award decision.
By decision dated September 21, 2006, the Office granted appellant a schedule award for
a four percent bilateral sensorineural hearing loss. The period of the award ran from March 28 to
May 22, 2006. The Office explained that appellant would be entitled to receive $14,498.92 in
compensation for that period, with a payment of $5,412.93 every four weeks. This amount was
calculated based on multiplying appellant’s weekly pay rate of $1,804.31 as of March 27, 2006
by the three-fourths augmented compensation rate, to equal $1,353.23 a week. The Office noted
that payment of the schedule award would end on May 22, 2006.
Compensation payment logs demonstrated that appellant received electronic funds
transfers in the amount of $5,412.93 on May 13, 2006 and every four weeks from July 8, 2006 to
September 29, 2007. Appellant also received an electronic funds transfer in the amount of
$14,498.92 on June 16, 2006. In October 3, 2007 worksheets, the Office calculated that
appellant was entitled to receive $10,825.86 for the period March 28 to May 22, 2006.
Subtracting this amount from the total $106,518.73 paid from March 28, 2006 to September 29,
2007 resulted in a $95,692.87 overpayment of compensation.
By notice dated October 5, 2007, the Office advised appellant of its preliminary
determination that an overpayment of $95,692.07 was created in his case as he erroneously
received schedule award payments from March 28, 2006 to September 29, 2007, after the
expiration of the schedule award on March 27, 2006. The Office made the preliminary
determination that appellant was at fault in creation of the overpayment as he knew or reasonably
should have known that he was not entitled to payments after March 27, 2006.
In an October 18, 2007 letter, appellant requested that the Office make a decision
regarding the overpayment based on the written record. He requested waiver, contending that he
was not at fault in creation of the overpayment. Appellant explained that, within 30 days of the
Office’s April 17, 2006 letter advising him to claim a schedule award, he “received an additional
direct deposit and a Benefit Statement” indicating a schedule award. He consulted Kim Barbee,
1

The Office initially denied the claim by decision dated December 8, 2005. Following appellant’s request for
reconsideration, the Office referred appellant for a second opinion examination, conducted on April 3, 2006. Based
on this opinion, the Office accepted the claim on April 17, 2006.

2

an employing establishment compensation unit official, to verify his entitlement. Ms. Barbee
advised that she would contact the Office. She then called appellant and told him the Office
verified that the payment was correct. This resulted in the Office mailing appellant the formal
schedule award decision on September 21, 2006. Appellant realized he had “already received
additional payments beyond the dates specified in the award.” He again contacted Ms. Barbee,
who assured him that the payments were correct. Appellant enclosed a cashier’s check for
$10,000.00 as partial repayment. He asserted that repayment of the additional amount would
create extreme financial hardship. Appellant provided financial information showing a
household monthly income of $3,028.71, monthly expenses of $1,500.54 and $24,320.00 in bank
accounts and valuable property.
In a December 3, 2007 memorandum, the Office noted that it contacted the employing
establishment to investigate appellant’s account of Ms. Barbee’s statements. The results of this
inquiry are not of record.
By decision dated December 3, 2007, the Office finalized its preliminary determination
of a $95,692.87 overpayment of compensation. It found that appellant was at fault in creation of
the overpayment as he should have contacted the Office and not Ms. Barbee to verify his
entitlement to payments. The Office also noted that appellant did contact the Office to request
verification. It noted that there was no verification that appellant spoke to Ms. Barbee or that
Ms. Barbee contacted the Office. The Office found that, even if appellant were found without
fault, his asset base exceeded the eligibility for waiver. It directed recovery of the overpayment
through monthly payments.2
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part, that when “an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.”5 The
Office’s procedure manual identifies various situations when overpayments of compensation
may occur, including when a schedule award expires but compensation continued to be paid.6

2

As the Office did not direct recovery of the overpayment from continuing compensation, the Board has no
jurisdiction to review the issue of recovery. See Albert Pineiro, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51
ECAB 295 (2000).
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8102(a).

5

5 U.S.C. § 8129(a).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2
(May 2004).

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a four percent bilateral hearing loss in the
performance of duty. It granted appellant a schedule award on September 21, 2006. The Office
stated that appellant was entitled to $14,498.92 in schedule award compensation for the period
March 28 to May 22, 2006. This was based on multiplying appellant’s weekly pay rate of
$1,804,31 by the 75 percent augmented compensation rate, resulting in a payment of $5,412.93
every four weeks.
Instead of ending appellant’s compensation at the expiration of the schedule award, the
Office erroneously issued schedule award payments through September 29, 2007. On October 3,
2007 the Office calculated that appellant had received a total of $106,518.73 from March 28,
2006 to September 29, 2007, whereas he was only entitled to receive $10,825.86 for the period
March 28, 2006 to May 22, 2006. This resulted in a $95,692.87 overpayment of compensation.
The Board finds that the Office correctly found an overpayment of compensation for the
period May 23, 2006 to September 29, 2007 as he received schedule award payments for that
period after the expiration of his award. However, there is a discrepancy as to the amount of the
overpayment. The September 21, 2006 schedule award found appellant entitled to $14,498.92.
The October 3, 2007 overpayment calculation found appellant entitled to $10,835.26 for that
period. The case will be remanded to clarify the amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulation, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.7 Section 10.433 of the implementing regulation specifically provides that the
Office may consider waving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.8 The regulation further provides that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from the Office are proper.9 Under the regulation, a recipient
will be found to be at fault with respect to creating an overpayment if the recipient on the issue
of fault, section 10.433 of the Office’s regulation, provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide
information which he or she knew or should have known to be material; or (3) accepted a
payment which he or she knew or should have known was incorrect.10

7

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

8

20 C.F.R. § 10.433(a).

9

Id.

10

20 C.F.R. § 10.433(a)(3).

4

In determining fault under section 10.433(a)(3), where the claimant receives
compensation through direct deposit, the payment goes directly from the U.S. Treasury to the
claimant’s account. The Office may not deposit compensation into a claimant’s account without
authorization. The claimant must first complete a form authorizing the electronic transfer of
payment to a named financial institution to be deposited to a designated account. It is only with
the claimant’s intent that these payments are deposited to his or her account which is something
more than receipt; it is acceptance. When control of the funds passes to the claimant upon
deposit, the acceptance necessary under section 10.433(a)(3) is established.11
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment under the third
standard noted above, because he accepted payments after May 23, 2006 that he knew or should
have known were incorrect. It asserted that appellant wrongfully relied on an employing
establishment injury compensation official to determine his entitlement to benefits. However,
under the circumstances of this case, the Board finds that appellant was not at fault in creation of
the overpayment for the period May 23 to September 21, 2006.
Appellant claimed a schedule award on April 24, 2006. Within one month of April 17,
2006, appellant noted that he received an electronic transfer benefits’ statement indicating that he
received a schedule award payment. It was therefore reasonable for appellant to believe he was
entitled to a benefit he had so recently claimed. Appellant continued to receive payments until
September 29, 2007, after the schedule award ended on May 22, 2006. However, the Office did
not advise appellant until September 21, 2006 of the period or amount of the schedule award. It
did not realize this omission until appellant called the Office on September 21, 2006.
Appellant’s inquiry refutes the Office’s assertion that he relied only on the injury compensation
official to determine his entitlement to benefits.
The Board finds that appellant had no reason to believe he was not entitled to payments
made after May 23, 2006 until he received the September 21, 2006 schedule award decision.12
Therefore, he was not at fault in creating the overpayment from May 23 to September 21, 2006.
As appellant was not at fault for this period, the case will be remanded to determine if the
compensation paid for this period is subject to waiver. Following this development, the Office
will issue an appropriate decision.
The Board finds that appellant was at fault in creation of the overpayment from
September 22, 2006 to September 29, 2007. The September 21, 2006 schedule award clearly set
forth the period of the overpayment, noting that the schedule award ended on May 22, 2006. In
appellant’s October 18, 2007 letter, he stated that, when he reviewed the September 21, 2006
11

Tammy Craven, 57 ECAB 689 (2006).

12

The Board has found claimants to be at fault in cases where he or she received compensation payments through
direct deposit which involve a series of payments over several months with clear knowledge that the payments were
incorrect. See Karen Dixon, 56 ECAB 145 (2004). In this case, however, there is no indication of record that the
benefits statement appellant received contained the May 22, 2006 schedule award end date or otherwise indicated
that he would not be entitled to compensation after May 22, 2006.

5

schedule award decision, he realized he had “already received additional payments beyond the
dates specified in the award.” Therefore, the Office correctly found appellant at fault in creation
of the overpayment from September 22, 2006 to September 29, 2007. The case will be
remanded to the Office to calculate the amount of compensation paid during this period and for
issuance of an appropriate decision.
CONCLUSION
The Board finds that the Office properly found an overpayment of compensation. The
Board further finds that the case is not in posture regarding the amount and period of the
overpayment. The Board further finds that appellant was not at fault in creation of the
overpayment for the period May 23 to September 21, 2006. The case will be remanded to the
Office for appropriate development on the issues of period, amount and fault. The Board further
finds that the Office correctly found appellant at fault in creation of the overpayment for the
period September 22, 2006 to September 29, 2007.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 3, 2007 is affirmed in part and denied in part. The
case is remanded for further action consistent with this opinion.
Issued: September 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

